IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-40016
                         Conference Calendar



JOHNNY ALLEN MCDOWELL,

                                          Plaintiff-Appellant,

versus

MARK SEACHRIST, Director, Bradshaw State Jail;
DIXON, Warden, Bradshaw State Jail,

                                          Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:99-CV-406
                        --------------------
                          October 26, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Johnny Allen McDowell, Texas prisoner # 756787, appeals the

summary judgment dismissal of his civil rights complaint.

McDowell argues that his constitutional right to religious

freedom was violated when he was fed a meat product that

purported to be beef but which actually contained pork, which he

is forbidden to eat according to his religious beliefs as a

Muslim.   After a de novo review of the record, we affirm.    Based

on the summary judgment evidence, McDowell's claims, at best,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40016
                                -2-

amount to claims of negligence.   Negligence is not actionable

under 42 U.S.C. § 1983.   See Daniels v. Williams, 474 U.S. 327,

333-35 (1986); Eason v. Thaler, 14 73 F.3d 1322, 1327-28 n.2 (5th

Cir. 1996); George v. King, 837 F.2d 705, 707 (5th Cir. 1988).

     Accordingly, the district court's judgment is AFFIRMED.